Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 1 of 10 PageID #: 189




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA

                                )
   CHRISTOPHER KAPS,            )
        Plaintiff,              )                       Case No. 1:18-cv-01832-JRS-MPB
                                )
   vs.                          )
                                )
   TJ BRAY, AMY MARTINEZ, TIM )
   LEATH, MIKE STEVENS, CARRIER )
   CORPORATION AND DOES ONE )
   THROUGH FIVE                 )
        Defendants.             )


                         UNIFORM STIPULATED PROTECTIVE ORDER

  I.     INTRODUCTION

         The parties, by their undersigned counsel, pursuant to Fed. R. Civ. P. 26(c)(1), hereby

  stipulate to the following provisions of this Court’s Uniform Stipulated Protective Order.

 II.     SCOPE OF PROTECTED INFORMATION

         In the course of discovery in this action, the parties may be required to produce

  information that constitutes, in whole or in part, protected information such as trade secrets, non-

  public research and development, commercial or financial information, or other information that

  may cause harm to the producing party or a non-party. The parties anticipate production of the

  following categories of protected information:

         a.      Background reports and other information about individuals other than Plaintiff;

         b.      Documents relating to the conduct of a party’s business of a sensitive, confidential,

                 and/or proprietary nature, including, but not limited to, trade secrets; data, codes,

                 programs, methods, processes, and procedures in connection with the

                 development and providing of a party’s products and services; a party’s financial

                 information; information relating to a party’s business plans and strategies;
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 2 of 10 PageID #: 190




                   information about a party’s policies, practices, or standard operating procedures;

                   information about a party’s administrative and regulatory agency proceedings,

                   lawsuits, or other legal proceedings; and information received from customers,

                   suppliers, vendors and other third parties with whom a party does business; and

         c.        Any other commercially sensitive information and documents that are not readily

                   available to the public through legitimate origins or testimony that are in good

                   faith designated as “Confidential.”

         d.        income tax returns (including attached schedules and forms), W-2, and 1099 forms;

                   and/or

         e.        personnel or employment records of a person who is not a party to the case.

 III.    DESIGNATION OF PROTECTED INFORMATION

         A.        Scope:   This Order governs the production and handling of any protected

 information in this action. Any party or non-party who produces protected information in this

 action may designate it as “Confidential” or “Attorneys’ Eyes Only” consistent with the terms of

 this Order. “Designating Party” means the party or non-party who so designates the protected

 information; “Receiving Party” means the party or non-party to whom such information was

 produced or disclosed. Whenever possible, the Designating Party must designate only those

 portions of a document, deposition, transcript, or other material that contain the protected

 information and refrain from designating entire documents. Regardless of any designations

 made hereunder, the Designating Party is not otherwise restricted from use or disclosure of its

 protected information outside of this action. In addition, any party may move to modify or seek

 other relief from any of the terms of this Order if it has first tried in writing and in good faith to

 resolve its needs or disputes with the other party(ies) pursuant to the terms of this Order and S.D.

 Ind. L.R. 37-1.

                                                    2
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 3 of 10 PageID #: 191




         B.      Application to Non-Parties: Before a non-party is given copies of designated

 information as permitted hereunder, it must first sign the acknowledgment to be bound to these

 terms that is attached hereto as Exhibit A; if it fails to do so, the parties to this action must resolve

 any such dispute before making disclosure of designated information as permitted hereunder to

 the non-party. If a non-party wishes to make designations hereunder, it must first sign the

 acknowledgment to be bound to these terms that is attached hereto as Exhibit A.

         C.      Timing and Provisional Protection: Designations may be made at any time. To

 avoid potential waiver of protection hereunder, the Designating Party should designate

 information at the time of production or disclosure, including on the record during the taking of

 any testimony. Deposition testimony will be deemed provisionally protected for a period of 30

 days after the transcript is released to the parties by the court reporter, although the parties may

 agree at any time to different timelines of provisional protection of information as Confidential

 or Attorneys’ Eyes Only as part of one or more specific depositions. To retain any designations

 beyond the provisional period, a Designating Party must designate specific pages and lines of

 deposition testimony before the provisional period has expired. Such designations must be made

 in writing so that all counsel and court reporters may append the designation to all copies of the

 transcripts.

         D.      Manner of Designation:        Information may be designated hereunder in any

 reasonable manner or method that notifies the Receiving Party of the designation level and

 identifies with specificity the information to which the designation applies. If made verbally, the

 Designating Party must promptly confirm in writing the designation. Whenever possible, the

 Designating Party should stamp, affix, or embed a legend of “CONFIDENTIAL” or

 “ATTORNEYS’ EYES ONLY” on each designated page of the document or electronic image.




                                                     3
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 4 of 10 PageID #: 192



 IV.    CHALLENGES TO DESIGNATED INFORMATION

        In the event that a Receiving Party disagrees at any time with any designation(s) made by

 the Designating Party, the Receiving Party must first try to resolve such challenge in good faith

 on an informal basis with the Designating Party pursuant to S.D. Ind. L.R. 37-1. The Receiving

 Party must provide written notice of the challenge and the grounds therefor to the Designating

 Party, who must respond in writing to the challenge within 15 days. At all times, the Designating

 Party carries the burden of establishing the propriety of the designation and protection level.

 Unless and until the challenge is resolved by the parties or ruled upon by the Court, the

 designated information will remain protected under this Order. The failure of any Receiving

 Party to challenge a designation does not constitute a concession that the designation is proper

 or an admission that the designated information is otherwise competent, relevant, or material.

 V.     LIMITED ACCESS/USE OF PROTECTED INFORMATION

        A.      Restricted Use: Information that is produced or exchanged in the course of this

 action and designated under this Order may be used solely for the preparation, trial, and any

 appeal of this action, as well as related settlement negotiations, and for no other purpose, without

 the written consent of the Designating Party. No designated information may be disclosed to any

 person except in accordance with the terms of this Order. All persons in possession of designated

 information agree to exercise reasonable care with regard to the custody, use, or storage of such

 information to ensure that its confidentiality is maintained. This obligation includes, but is not

 limited to, the Receiving Party providing to the Designating Party prompt notice of the receipt of

 any subpoena that seeks production or disclosure of any designated information and consulting

 with the Designating Party before responding to the subpoena. Any use or disclosure of

 Confidential or Attorneys’ Eyes Only information in violation of the terms of this Order may

 subject the disclosing person or party to sanctions.

                                                  4
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 5 of 10 PageID #: 193




        B.     Access to “Confidential” Information: The parties and all persons subject to this

 Order agree that information designated as “CONFIDENTIAL” may only be accessed or

 reviewed by the following:

               1. The Court, its personnel, and court reporters;

               2. Counsel of record for any party in this action and their employees who assist

                   counsel of record in this action and are informed of the duties hereunder;

               3. The parties, including their agents and employees who are assisting or have

                   reason to know of this action, so long as each such agent or employee has

                   signed the acknowledgment to be bound to these terms that is attached hereto

                   as Exhibit A;

               4. Experts or consultants employed by the parties or their counsel for purposes

                   of this action, so long as each such expert or consultant has signed the

                   acknowledgment to be bound to these terms that is attached hereto as Exhibit

                   A; and

               5. Other witnesses or persons with the Designating Party’s consent or by court

                   order.

        C.      Access to “Attorneys’ Eyes Only” Designations:       The parties and all persons

 subject to this Order agree that information designated as “ATTORNEYS’ EYES ONLY” may only

 be accessed or reviewed by the following:

               1. The Court, its personnel, and court reporters;

               2. Counsel of record for any party in this action and their employees who assist

                   counsel of record in this action and are informed of the duties hereunder;

               3. Experts or consultants employed by the parties or their counsel for purposes

                   of this action, so long as each such expert or consultant has signed the

                                                5
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 6 of 10 PageID #: 194




                    acknowledgment to be bound to the terms that are attached hereto as Exhibit

                    A; and

                4. Other witnesses or persons to whom the Designating Party agrees in advance

                    of disclosure or by court order.

        D.      Review of Witness Acknowledgments:            At any time and for any purpose,

 including to monitor compliance with the terms hereof, any Designating Party may demand to

 review all copies of Exhibit A in any Receiving Party’s possession. The Receiving Party must,

 within 3 business days of the demand, provide all such copies to the Designating Party making

 the demand. Notwithstanding the foregoing, if the Receiving Party has retained an expert whose

 identity has not yet been disclosed to the Designating Party, the Receiving Party may generically

 identify how many acknowledgments that it has in its possession attributable to non-disclosed

 experts, whose acknowledgements must later be provided contemporaneously with any reports

 issued by one or more of said experts. If a Receiving Party is not required to disclose the identity

 of any consulting experts, it may not be compelled to produce any acknowledgments from those

 experts to the Designating Party. However, if the Designating Party provides to the Court

 evidence of breach of this Order via unauthorized leak of designated information, the Court may

 require an in camera production of all acknowledgments held by a Receiving Party in order to

 determine breach and consider enforcement of this Order.

        E.      Non-Waiver Effect of Designations: Neither the taking of, nor the failure to take,

 any action to enforce the provisions of this Order, nor the failure to object to any designation, will

 constitute a waiver of any party’s claim or defense in this action or any other action or proceeding,

 including but not limited to a claim or defense that any designated information is or is not

 confidential, is or is not entitled to particular protection, or embodies or does not embody

 information protectable by law.

                                                   6
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 7 of 10 PageID #: 195




          F.      In-Court Use of Designated Information: If information designated pursuant to

 this Order will or may be offered in evidence at a hearing or trial, then the offering party must

 give advance notice to the party or non-party that designated prior to offering the information so

 that any use or disclosure may be addressed in accordance with the Court’s case-management or

 other pre-trial order, or by a motion in limine.

       Nothing in this Order shall be construed as a waiver by a party of any objections that may be

 raised as to the admissibility at trial of any evidentiary materials.

 VI.      CLAW-BACK REQUESTS

          A.      Failure to Make Designation: If, at any time, a party or non-party discovers that it

 produced or disclosed protected information without designation, it may promptly notify the

 Receiving Party and identify with particularity the information to be designated and the level of

 designation (the claw-back notification). The Receiving Party may then request substitute

 production of the newly-designated information. Within 30 days of receiving the claw-back

 notification, the Receiving Party must (1) certify to the Designating Party it has appropriately

 marked or, if substitute production has been requested, destroyed all unmarked copies that it

 received, made, and/or distributed; and (2) if it was practicably unable to mark or destroy any

 information because disclosures occurred while the Receiving Party was under no duty of

 confidentiality under the terms of this Order regarding that information, the Receiving Party

 must reasonably provide as much information as practicable to aid the Designating Party in

 protecting the information, consistently with the Receiving Party’s attorney-client, work-product,

 and/or trial-preparation privileges.

          B.      Inadvertent Production of Privileged Information:        If, at any time, a party

 discovers that it produced information that it reasonably believes is subject to protection under

 the attorney/client, work-product, or trial-preparation privileges, then it must promptly notify

                                                    7
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 8 of 10 PageID #: 196




 each Receiving Party of the claim for protection, the basis for it, amend its privilege log

 accordingly, and comply with Fed. R. Civ. P. 26(b)(5). Whenever possible, the producing party

 must produce substitute information that redacts the information subject to the claimed

 protection. The Receiving Party must thereupon comply with Fed. R. Civ. P. 26(b)(5) as to the

 information subject to the claimed protection. The parties must also comply with S.D. Ind. L.R.

 37-1 before seeking Court intervention to resolve any related dispute.

 VII.   DURATION/CONTINUED RESTRICTIONS

        A.      Handling of Designated Information Upon Conclusion of Action:                   Upon

 conclusion of this action, including all appeals, the Designating Party(ies) is/are responsible for

 ensuring that any party or person to whom the party shared or disclosed designated information

 in this action returns or destroys all of its copies, regardless of the medium in which it was stored.

 Within 60 days after the later of dismissal of this action or expiration of all deadlines for appeal,

 the Receiving Party(ies) must certify to each Designating Party that all designated information

 hereunder has been destroyed by all parties and witnesses for whom that party is responsible.

 No witness or party may retain designated information that it received from any other party or

 non-party under this Order; only counsel of record are the authorized agents who may retain one

 copy for their respective legal files, and who must also describe to the Designating Party the extra

 steps taken to seal its legal file containing paper and/or electronic copies of the designated

 information so that it is not accessed, used, or disclosed inconsistently with the obligations under

 this Order. This provision does not apply to the Court or Court staff.

        B.      Continued Restrictions Under this Order: The restrictions on disclosure and use

 of confidential information survive the conclusion of this action.




                                                  8
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 9 of 10 PageID #: 197



 VIII.   REQUESTS TO SEAL

         This protective order does not authorize a party to file or maintain a document under seal.

 Any party that seeks to file any document, or any portion of a document, under seal, and any

 party that opposes its maintenance under seal, must comply with S.D. Ind. L.R. 5-11.




 AGREED AND ACCEPTED:

  Plaintiff Christopher Kaps                         Defendants TJ Bray, Amy Martinez, Tim
                                                     Leath, Mike Stevens and Carrier
 By: John Robert Panico                              Corporation
 John Robert Panico
 PANICO LAW LLC                                      By:      /s/ Misty R. Martin
 9465 Counselors Row, Suite 200                            Uma Chandrasekaran
 Indianapolis, IN 46240                                    Misty R. Martin
 jpanico@discriminationlawgroup.com                        SEYFARTH SHAW LLP
                                                           233 South Wacker Drive, Suite 8000
                                                           Chicago, Illinois 60606
                                                           Tel: (312) 460-5000
                                                           Fax: (312) 460-7000
                                                           uchandrasekaran@seyfarth.com
                                                           mrmartin@seyfarth.com




         SO ORDERED this 20th day of February, 2019.




Served electronically to all ECF registered counsel of record.




                                                 9
Case 1:18-cv-01832-JRS-MPB Document 36 Filed 02/20/19 Page 10 of 10 PageID #: 198




                                              EXHIBIT A

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA

                                )
   CHRISTOPHER KAPS,            )
        Plaintiff,              )                         Case No. 1:18-cv-01832-SEB-MPB
                                )
   vs.                          )
                                )
   TJ BRAY, AMY MARTINEZ, TIM )
   LEATH, MIKE STEVENS, CARRIER )
   CORPORATION AND DOES ONE )
   THROUGH FIVE                 )
        Defendants.             )


                      AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

  The undersigned acknowledges having been provided with and having read the “Uniform

  Stipulation Protective Order” in this matter ("Protective Order"). The undersigned further agrees

  he/she (i) is bound under the Protective Order, (ii) will comply with all of its provisions, and (iii)

  is subject to the jurisdiction of the Court for all purposes arising under the Protective Order,

  including enforcement of its terms.




  DATE:




                                                   10
